Appeal by the defendant from a judgment of the Supreme Court, Queens County (Plug, J.), rendered March 31, 1992, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Robinson, J.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the hearing court erred in denying the suppression of a gun as the fruit of an unlawful stop. The hearing record demonstrates that the police had reasonable suspicion to stop the vehicle in *405which the defendant was a passenger on the basis of a radio run, as well as the attendant circumstances observed by the officers (see, People v Benjamin, 51 NY2d 267; People v Mills, 198 AD2d 236; People v Quinonez, 186 AD2d 414; People v Mitchell, 143 AD2d 947). Since the stop was lawful, the seizure of the gun, which was observed by the officers in plain view, was also lawful (see, People v Mitchell, supra, at 948).
We find that the defendant’s remaining contention contesting the reliability of the radio report (see, People v Lypka, 36 NY2d 210), while preserved for appellate review (see, People v Landy, 59 NY2d 369; People v McCloud, 182 AD2d 835), is without merit (see, People v Landy, supra; People v Christian, 118 AD2d 793). Copertino, J. P., Pizzuto, Santucci and Joy, JJ., concur.